IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,930-01


                  EX PARTE JAVIER ARELLANO QUINONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20160D01014-346-1 IN THE 346TH DISTRICT COURT
                            FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

interference with child custody and sentenced to imprisonment for life and two years.

        Applicant contends that trial counsel failed to file a notice of appeal and advise him that he

could file a pro se notice of appeal. We remanded this application and directed the trial court to order

trial counsel to respond and to determine whether counsel complied with his duties under Ex parte

Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988), and Jones v. State, 98 S.W.3d 700 (Tex. Crim. App.

2003). On remand, the trial court found that counsel failed to advise Applicant of his right to file a
                                                                                                  2

pro se notice of appeal and recommended that we grant Applicant an out-of-time appeal.

       We disagree. We hold that Applicant is estopped from claiming that trial counsel was

ineffective given that Applicant refused to speak to counsel after he was sentenced. Applicant’s

claim relating to his murder conviction is denied. His claim relating to his interference with child

custody conviction is dismissed.1



Filed: February 13, 2019
Do not publish




       1
          Applicant’s two-year sentence in this case has discharged, and he has not raised
collateral consequences. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c).